Case: 1:19-cv-06374 Document #: 18 Filed: 12/02/19 Page 1 of 11 PageID #:169
Case: 1:19-cv-06374 Document #: 18 Filed: 12/02/19 Page 2 of 11 PageID #:170
Case: 1:19-cv-06374 Document #: 18 Filed: 12/02/19 Page 3 of 11 PageID #:171
Case: 1:19-cv-06374 Document #: 18 Filed: 12/02/19 Page 4 of 11 PageID #:172
Case: 1:19-cv-06374 Document #: 18 Filed: 12/02/19 Page 5 of 11 PageID #:173




                                                                               Exhibit A


                      Exhibit A
               Case: 1:19-cv-06374 Document #: 18 Filed: 12/02/19 Page 6 of 11 PageID #:174
                                                                                                                                     Search
                                                                                                                                                     Log in

    Nintendo Switch                Nintendo 3DS | 2DS          Game Store        amiibo       Play Nintendo         Support My Nintendo

    View Current Network Status                                                                                        United States & Canada (English)


Nintendo.com > Support > Legal and Privacy Information



Legal and Privacy Information



   Please select a topic
                                                         THIS IS AN IMPORTANT AGREEMENT THAT APPLIES TO YOUR USE OF THIS NINTENDO VIDEO
                                                         GAME CONSOLE!
      Nintendo Privacy Policy
                                                         If you are under the age of 18 STOP! You must get your parent or legal guardian to read and
      Health & Safety Precautions                        accept this Agreement.
      IP Policy
      Nintendo Account & My Nintendo                     End User License Agreement
      Nintendo Switch
                                                         This is an agreement (the “Agreement”) between you and Nintendo of America Inc. (together
         End User License Agreement (EULA)
                                                         with its affiliates, “Nintendo” or “we” or “our”) and provides important information about your
         Nintendo Privacy Policy                         access to and use of this Nintendo video game console, its accessories, the Software (defined
         Health and safety information and usage         below), and any services available using this Nintendo video game console (the “Console”).

         guidelines                                      Please read this Agreement carefully before using the Console. By clicking the “Accept” option,
      Nintendo 3DS/XL                                    or by using the Console, you represent that you are 18 years of age or older (or the age of
                                                         majority where you live) and agree to be bound by this Agreement. By clicking the “Accept”
      Nintendo 2DS/XL
                                                         option, you acknowledge and agree that you are responsible for any use of the Console,
      Wii U                                              including any use of the Console by other users, and are responsible for ensuring that all other
      Wii                                                users of the Console comply with the terms of this Agreement and any other applicable terms.
         System User Agreements (EULA)                   If you purchased the Console from an authorized retailer but do not agree to the terms of this
         Network Services Privacy Policy                 Agreement, you may return the Console for a refund in accordance with the applicable return
         Health & Safety Precautions                     policy. All other users of the Console who do not agree to this Agreement must not use the
                                                         Console.
         Code of Conduct
      Nintendo DSi/Nintendo DSi XL                       Some of the services available through the Console are subject to and governed by separate
                                                         terms and conditions. We will make such terms and conditions available to you through the
      Hardware & Software Manuals
                                                         applicable service. Your acceptance of such terms and conditions is required for you to use the
      Animal Crossing: Pocket Camp                       applicable services in connection with the Console.
      Dragalia Lost
                                                         THIS AGREEMENT CONTAINS A BINDING ARBITRATION AND CLASS ACTION WAIVER
      Fire Emblem: Heroes                                PROVISION IN SECTION 7 THAT AFFECTS YOUR RIGHTS UNDER THIS AGREEMENT AND WITH
      Super Mario Run                                    RESPECT TO ANY “CLAIM” (AS DEFINED IN SECTION 7) BETWEEN YOU AND NINTENDO. YOU
                                                         HAVE THE RIGHT TO OPT OUT OF THE PROVISION AS DESCRIBED IN SECTION 7.
      Regulatory Information
      Repair Terms                                          1. License Grant/Restrictions.
      Warranty Coverage
                                                              Subject to the terms of this Agreement, you may use the software, content, and data
      Website-Related Documents                               that came with the Console, or that is compatible with or authorized for use in connection
                                                              therewith, including any updates or replacement to that software, content, or data that
                                                              we or our authorized providers make available to you (collectively, the “Software”). The
                                                              Software is licensed, not sold, to you solely for your personal, noncommercial use on the
                                                              Console. You may not publish, copy, modify, reverse engineer, lease, rent, decompile,
                                                              disassemble, distribute, offer for sale, or create derivative works of any portion of the
                                                              Software, or bypass, modify, defeat, tamper with, or circumvent any of the functions or
                                                              protections of the Console, unless otherwise permitted by law. Content obtained through
                                                              the use of an unauthorized device, or through the unauthorized modification of Console
                                                              hardware or software, may be removed. You agree not to use the Console in an unlawful
                                                              manner or to access the consoles, devices, accounts, or data of others (including
                                                              Nintendo) without their (or our) consent.

                                                            2. Updates.

                                                              The Console is constantly evolving, and we may update or change the Console, in whole
                                                              or in part. Such updates or changes to all or a portion of the Console (an “Update” or
                                                              “Updates”) may be required for you to play games, enjoy features, software, data or
                                                              content, or continue to access services available through the Console. Some of these
                                                              Updates may be provided automatically without notice to you. You consent to Nintendo
                                                              providing you with, and installing, automatic Updates to the Console in the background
                                                              with or without notice to you. You agree that any Update is governed by this Agreement.

                                                              After the Console is updated or changed (including without limitation in connection with
                                                              an Update), any existing or future unauthorized modification of the Console or Software,
                                                              or the use of an unauthorized device in connection with the Console, may render the
                                                              Console and/or Software permanently unusable.

                                                            3. Use of Information.

                                                              We may use and share information that you give to us and information that we collect
                                                              when you use our products and/or services (including the Console) as described in our
                                                              Privacy Policy, located on support.nintendo.com. This may include personally identifiable
Case: 1:19-cv-06374 Document #: 18 Filed: 12/02/19 Page 7 of 11 PageID #:175
                               information as well as anonymous or aggregate information about your use of the
                               Console or the Console’s performance. We recommend that you review our Privacy Policy
                               before each use of a Nintendo product or service to help you stay informed of our privacy
                               practices. Our Privacy Policy is designed to help you understand the types of information
                               that we collect, how we use and share the information and how the information is
                               protected.

                             4. Nintendo Intellectual Property/Reservation of Rights.

                               Nintendo owns all right, title and interest (including all intellectual property rights) in,
                               and has the right to use and sublicense, the Nintendo Intellectual Property utilized in
                               connection with the Console. "Nintendo Intellectual Property" refers to all intellectual
                               property, including but not limited to registered and unregistered trademarks, logos,
                               registered and unregistered designs, copyrights, database rights, inventions, patents,
                               trade secrets, know-how, and other confidential and proprietary information which
                               Nintendo developed, owns or is granted a license to use. Neither the sale, transfer,
                               license, nor the use of the Console transfers any title or ownership of any of our
                               intellectual property rights, including without limitation the Nintendo Intellectual Property.
                               We reserve all rights that we have not expressly granted in this Agreement. Nintendo
                               reserves all rights in the Nintendo Intellectual Property.

                             5. Termination.

                               Your rights under this Agreement will immediately terminate if you do not comply with
                               any term of this Agreement. At the time of any termination of this Agreement, you will
                               immediately cease all use of the Console. Our failure to insist upon or enforce your strict
                               compliance with this Agreement will not constitute a waiver of any of our rights.

                             6. Disclaimer of Warranties and Limitation of Liability.

                                  A. THE LIMITATIONS OF LIABILITY SET FORTH IN THIS SECTION WILL NOT LIMIT OR
                                     EXCLUDE LIABILITY FOR THE GROSS NEGLIGENCE, INTENTIONAL MISCONDUCT
                                     OR FRAUD OF NINTENDO.

                                  B. USE OF THE CONSOLE IS AT YOUR SOLE RISK. NINTENDO IS NOT RESPONSIBLE
                                     FOR ANY NON-NINTENDO SITES, SERVICES, APPLICATIONS, CONTENT, DATA,
                                     MESSAGES, OR OTHER ITEMS THAT YOU ACCESS, USE, OR SHARE VIA THE
                                     CONSOLE. EXCEPT FOR ANY LIMITED WARRANTY THAT APPLIES TO THE CONSOLE,
                                     NO ORAL OR WRITTEN INFORMATION OR ADVICE GIVEN BY NINTENDO OR ITS
                                     REPRESENTATIVES CREATES A WARRANTY, THE CONSOLE IS PROVIDED “AS IS”
                                     WITHOUT WARRANTY OF ANY KIND AND, TO THE MAXIMUM EXTENT PERMITTED
                                     BY APPLICABLE LAW, NINTENDO DISCLAIMS ALL WARRANTIES WITH RESPECT TO
                                     THE CONSOLE, EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION, THE
                                     IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR
                                     PURPOSE.

                                  C. TO THE MAXIMUM EXTENT PERMITTED BY LAW, NINTENDO WILL NOT BE LIABLE TO
                                     YOU FOR ANY SPECIAL OR CONSEQUENTIAL DAMAGES OF ANY KIND ARISING OUT
                                     OF OR RELATING TO YOUR ACCESS, USE, MISUSE, OR INABILITY TO USE THE
                                     CONSOLE, EVEN IF NINTENDO HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH
                                     DAMAGES. TO THE MAXIMUM EXTENT PERMITTED BY LAW, NINTENDO’S
                                     AGGREGATE LIABILITY TO YOU IN CONNECTION WITH ANY CLAIMS ARISING OUT
                                     OF OR RELATING TO THE CONSOLE IS LIMITED TO THE AMOUNT YOU ACTUALLY
                                     PAID FOR THE CONSOLE.

                                  D. IF A LAW RESTRICTS OUR ABILITY TO LIMIT LIABILITY OR DISCLAIM
                                     WARRANTIES, THE LIMITATIONS LISTED ABOVE MAY NOT APPLY TO YOU. IN THAT
                                     CASE, WE LIMIT OUR LIABILITY AND DISCLAIM WARRANTIES TO THE GREATEST
                                     EXTENT PERMITTED BY LAW.

                             7. Dispute Resolution; Binding Individual Arbitration; Class Action Waiver.

                                  A. Our consumer services department is available to address any concerns you may
                                     have regarding the Console. You may contact them by phone at 1-800-255-3700,
                                     by email at useragreement@noa.nintendo.com, or by regular mail sent to Nintendo
                                     of America Inc., Attn: User Agreement, 4600 150th Ave NE, Redmond, WA 98052
                                     USA. Most matters are quickly resolved in this manner to our customer’s
                                     satisfaction. Any matter we are unable to resolve and all disputes or claims arising
                                     out of or relating to this Agreement, including its formation, enforceability,
                                     performance, or breach (each, a “Claim”), with the exception of the matters
                                     described in section 7(C) below, shall be finally settled by binding arbitration
                                     administered by the American Arbitration Association in accordance with the
                                     provisions of its Commercial Arbitration Rules and the supplementary procedures
                                     for consumer-related disputes of the American Arbitration Association (the “AAA”),
                                     excluding any rules or procedures governing or permitting class actions. The
                                     arbitrator, and not any federal, state, or local court or agency, shall have exclusive
                                     authority to resolve all Claims. The arbitrator shall be empowered to grant
                                     whatever relief would be available in a court under law or in equity. The arbitrator’s
                                     award shall be binding on the parties and may be entered as a judgment in any
                                     court of competent jurisdiction. The parties understand that, absent this mandatory
                                     provision, they would have the right to sue in court and have a jury trial. They
                                     further understand that, in some instances, the costs of arbitration could exceed
                                     the costs of litigation and the right to discovery may be more limited in arbitration
                                     than in court. Any such arbitration shall be conducted by the parties in their
                                     individual capacities only and not as a class action or other representative action,
                                     and the parties waive their right to file a class action or seek relief on a class basis.
                                     If any court or arbitrator determines that the class-action waiver set forth in the
                                     preceding sentence is void or unenforceable for any reason or that an arbitration
                                     can proceed on a class basis, then the arbitration provision set forth in this Section
                                     7 shall be deemed null and void in its entirety and the parties shall be deemed to
                                     have not agreed to arbitrate Claims.
             Case: 1:19-cv-06374 Document #: 18 Filed: 12/02/19 Page 8 of 11 PageID #:176
                                                                           B. The rules governing the arbitration may be accessed at www.adr.org or by calling
                                                                              the AAA at +1-800-778-7879. To the extent the initial filing fee for the arbitration
                                                                              exceeds the initial filing fee for a lawsuit, we will pay the difference in fees. If the
                                                                              arbitrator finds the arbitration to be non-frivolous, we will pay all of the actual filing
                                                                              and arbitrator fees for the arbitration, provided your claim is less than $75,000. The
                                                                              arbitration rules also permit you to recover attorney’s fees in certain cases.

                                                                           C. Section 7(A) does not apply to any Claim (i) in which a party is attempting to
                                                                              protect its intellectual property rights (such as its patent, copyright, trademark,
                                                                              trade secret, or moral rights, but not including its privacy or publicity rights), or (ii)
                                                                              that may be brought in small-claims court.

                                                                           D. 30-Day Right to Opt Out. You have the right to opt out of the provisions of this
                                                                              Section 7 by sending written notice of your decision to opt out to the following
                                                                              address: Nintendo of America Inc., Attn: CS Admin, 4600 150th Ave NE, Redmond,
                                                                              WA 98052 within 30 days of purchasing the Nintendo video game console. Your
                                                                              notice should include the serial number and, if applicable, your purchase receipt. If
                                                                              you send this notice, then Section 7 will not apply to either party. If you do not
                                                                              send this notice, then you agree to be bound by this Section 7.

                                                                    8. Enforcement.

                                                                       If any part of this Agreement is held to be invalid or unenforceable, that part will no
                                                                       longer apply to the parties but all other parts of the Agreement will remain in effect
                                                                       unless otherwise provided in this Agreement. If we do not enforce any provision of this
                                                                       Agreement, that will not be considered a waiver of our rights. Any waiver of this
                                                                       Agreement must be obtained in a written document signed by an authorized
                                                                       representative of Nintendo.

                                                                    9. Governing Law/Venue.

                                                                       This Section 9 shall apply in the event that a dispute or Claim is not governed by Section
                                                                       7:

                                                                           A. If you reside in the United States or a country other than Canada, this Agreement
                                                                              and any disputes arising in connection therewith shall be subject to and governed
                                                                              by, construed and interpreted in accordance with the laws of the State of
                                                                              Washington, U.S.A., except for its conflict of law rules, and the parties consent to
                                                                              the exclusive jurisdiction of the courts located in King County, Washington, U.S.A.

                                                                           B. If you reside in Canada, this Agreement and any disputes arising in connection
                                                                              therewith shall be subject to and governed by, construed and interpreted in
                                                                              accordance with the laws of the Province of British Columbia, Canada, except for its
                                                                              conflict of law rules, and the parties consent to the exclusive jurisdiction of the
                                                                              courts located in British Columbia, B.C., Canada.

                                                                By clicking the “Accept” option, you acknowledge that you have read and agree to be
                                                                bound by the End User License Agreement.




About Nintendo               Where To Buy                        Support                        Parents                         Documents & Policies
Company Info                 Game Store                          Updated Warranty               Info for Parents                Health & Safety Precautions Manual

Careers                      List of Online Retailers            Nintendo Switch                Parental Controls               Regulatory Information

CSR Report                   Nintendo NY Store                   Nintendo 3DS Family            Safety Precautions              Privacy Policy

IP Policy                    Nintendo Store                      Repairs                                                        Terms of Use
Sitemap                                                          Forums                                                         Product Manuals

                                                                 Contact Us
Change Language


               © 2019 Nintendo. Games are property of their respective owners.                  Contact Us           Website Feedback
               Nintendo of America Inc. Headquarters are in Redmond, Washington
                                                                                                Newsletter Signup    Find Us:
Case: 1:19-cv-06374 Document #: 18 Filed: 12/02/19 Page 9 of 11 PageID #:177




                                                                               Exhibit B


                      Exhibit B
    Case: 1:19-cv-06374 Document #: 18 Filed: 12/02/19 Page 10 of 11 PageID #:178




1
    Case: 1:19-cv-06374 Document #: 18 Filed: 12/02/19 Page 11 of 11 PageID #:179




                                      (Con’t)




2
